DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (U.S. 2012/0213978 A1).
Hironaka teaches the following claimed limitations:
Regarding independent Claim 1, an inkjet printing method comprising
irradiating a curable composition with ultraviolet rays (Title, §§0032-0033) emitted from a light-emitting diode having a peak illuminance in a wavelength range of from 265 nm through 300 nm (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0446) to cure the curable composition (§§0445-0449; see MPEP §2144.05 I regarding obviousness of overlapping ranges), 
wherein the curable composition contains water, a polymerizable compound, and a water-soluble polymerization initiator (§§0005, 0393-0399, 0445) having local absorption maximum in a wavelength range of 300 nm or shorter  (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0446)  (e.g. 2-hydroxy-2-methyl-1-phenylpropanone, §0388) and wherein a mass content of the water is higher than a mass content of the polymerizable compound and the mass content of the polymerizable compound is higher than a mass content of the water-soluble polymerization initiator (§§0157, 0351, 0367, 0389, Table 1).
Regarding Claim 2, wherein the mass content of the water is 50% by mass or greater (§0351), the mass content of the polymerizable compound is 10% by mass or greater (§§0157, 0367, Table 1), and the mass content of the water- soluble polymerization initiator by 0.5% by mass or greater (§0389). Please refer to MPEP §2144.05 I regarding obviousness of overlapping ranges.
Regarding Claim 4, wherein the mass content of the polymerizable compound is 10% by mass or greater but 20% by mass or less (§§0157, 0367, Table 1).
Regarding Claim 5, wherein the polymerizable compound contains polymer particles containing a polymerizable group (§§0372-0375).
Regarding Claim 6, wherein the irradiating includes irradiating the curable composition with the ultraviolet rays for an irradiation time of from 0.1 sec through 0.6 sec after discharging the curable composition on a print medium (§0451). 
Regarding Claim 7, providing a distance between a discharging head configured to discharge the curable composition and an irradiator configured to emit the ultraviolet rays from the light-emitting diode, in order to adjust a time until irradiation with the ultraviolet rays (§0451).
Regarding independent Claim 8, a curable composition comprising: 
water (§0005); 
a polymerizable compound (§§0005, 0393-0399, 0445); 
and a water-soluble polymerization initiator (§§0005, 0382-0389) having local absorption maximum at a wavelength of 300 nm or shorter (e.g. 2-hydroxy-2-methyl-1-phenylpropanone, §0388), 
wherein a mass content of the water is higher than a mass content of the polymerizable compound and the mass content of the polymerizable compound is higher than a mass content of the water-soluble polymerization initiator (§§0157, 0351, 0367, 0389, Table 1).
Regarding Claim 9, an ink comprising the curable composition (Title).
Regarding Claim 10, a stored container comprising the curable composition according to claim 8; and a container storing the curable composition.
Regarding Claim 11, a two-dimensional or three-dimensional image forming apparatus (§§0004, 0435-0436) comprising: a storing part storing a curable composition in a container (§§0435-0436), the curable composition comprising: 
water (§§0005, 0393-0399, 0445); 
a polymerizable compound (§§0005, 0393-0399, 0445); and 
a water-soluble polymerization initiator (§§0005, 0393-0399, 0445) having local absorption maximum at a wavelength of 300 nm or shorter (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0446, e.g. 2-hydroxy-2-methyl-1-phenylpropanone, §0388), 
wherein a mass content of the water is higher than a mass content of the polymerizable compound and the mass content of the polymerizable compound is higher than a mass content of the water-soluble polymerization initiator (§§0157, 0351, 0367, 0389, Table 1), 
an irradiator configured to emit ultraviolet rays from a light-emitting diode having a peak illuminance in a wavelength range of from 265 nm through 300 nm (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0445-0449; see MPEP §2144.05 I regarding obviousness of overlapping ranges), 
wherein the two-dimensional or three-dimensional image forming apparatus performs the inkjet printing method (§§0004, 0435-0436).
Regarding Claim 12, wherein the polymerizable compound comprises a (meth)acrylamide (§§0141, 0287).
Regarding Claim 13, wherein the polymer particles containing a polymerizable group comprise reactive polyurethane particles (§0373).
Regarding Claim 16, comprising 10 to 20 % by mass of the polymerizable compound (§0157), 0.5 to 1.0% by mass of the water-soluble polymerization initiator (§0389), and 50 to 90% by mass water (§0351).
Regarding Claim 17, wherein the water-soluble polymerization initiator is 2-hydroxy-2-methyl-1-phenylpropanone (§0388).
Hironaka does not teach the following claimed limitations: 
Regarding independent Claim 1, wherein a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40 
However, Hironaka does disclose mass content ranges, which correspond to mass ratios, of various components, including the water-soluble polymerization initiator and the polymerizable compound (see §§0157, 0305, 0332, 0351, 0366-0367, 0375, 0381). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the mass ratio of components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).                         
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40, into the inkjet printing method taught by Hironaka for the purpose of achieving reliable polymerization. 
Regarding Claim 3, wherein a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:10 through 1:30. 
However, Hironaka does disclose mass content ranges, which correspond to mass ratios, of various components, including the water-soluble polymerization initiator and the polymerizable compound (see §§0157, 0305, 0332, 0351, 0366-0367, 0375, 0381).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the mass ratio of components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).                         
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:10 through 1:30, into the inkjet printing method taught by Hironaka for the purpose of achieving reliable polymerization. 
Regarding independent Claim 8, wherein a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40. 
However, Hironaka does disclose mass content ranges, which correspond to mass ratios, of various components, including the water-soluble polymerization initiator and the polymerizable compound (see §§0157, 0305, 0332, 0351, 0366-0367, 0375, 0381).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the mass ratio of components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).                         
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40, into the inkjet printing method taught by Hironaka for the purpose of achieving reliable polymerization. 
Regarding Claim 11, wherein a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator : the polymerizable compound is from 1:8 through 1:40.
However, Hironaka does disclose mass content ranges, which correspond to mass ratios, of various components, including the water-soluble polymerization initiator and the polymerizable compound (see §§0157, 0305, 0332, 0351, 0366-0367, 0375, 0381).
Therefore  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the mass ratio of components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).                         
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40, into the inkjet printing method taught by Hironaka for the purpose of achieving reliable polymerization. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (U.S. 2012/0213978 A1) in view of Seecharan et al. (U.S. 2001/0017085 A1).
Hironaka teaches all claimed limitations except the following:
Regarding Claim 14, wherein the polymer particles containing a polymerizable group comprise (meth)acrylated polyurethane particles.
Seecharan et al. teach the following claimed limitations:
Regarding Claim 14, wherein the polymer particles containing a polymerizable group comprise (meth)acrylated polyurethane particles (§§0001-00091, 0013, 0025).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize (meth)acrylated polyurethane particles of Seecharan et al. into the inkjet printing method taught by Hironaka for the purpose of using commercially available product known to be suitable as polymer particles containing a polymerizable group in an inkjet printing method.
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (U.S. 2012/0213978 A1) in view of Nakano et al. (U.S. 2018/0002552 A1).
Hironaka teaches all claimed limitations except the following:
Regarding Claim 15, wherein the water-soluble initiator comprises an alkylphenone-based water-soluble polymerizable initiator.
Regarding Claim 18, wherein the polymerizable compound comprises a combination of a reactive urethane dispersion and a (meth)acrylamide.
Nakano et al. teach the following claimed limitations:
Regarding Claim 15, wherein the water-soluble initiator comprises an alkylphenone-based water-soluble polymerizable initiator (§0067).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize alkylphenone-based initiator of Nakano et al. into the inkjet printing method taught by Hironaka for the purpose of using commercially available product known to be suitable as water-soluble polymerizable initiator in an inkjet printing method.
Regarding Claim 18, wherein the polymerizable compound comprises a combination of a reactive urethane dispersion and a (meth)acrylamide (§00567).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize combination of a reactive urethane dispersion and a (meth)acrylamide of Nakano et al. into the inkjet printing method taught by Hironaka for the purpose of using commercially available product known to be suitable as polymerizable compound in an inkjet printing method.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (U.S. 2012/0213978 A1) in view of Nakano et al. (U.S. 2018/0002552 A1) and further in view of Nakazawa (U.S. 2007/0002115 A1).
Hironaka and Nakano et al., in combination, teach the following claimed limitations:
Regarding Claims 19-20, all limitations of Claim 18.
Hironaka teaches the following claimed limitations: 
Regarding Claim 19, wherein the water- soluble polymerization initiator comprises 2-hydroxy-2-methyl-1-phenylpropanone (§0388).
Regarding Claim 20, comprising 10 to 30 % by mass of the polymerizable compound (§0157), 0.5 to 1.2% by mass of the water-soluble polymerization initiator (§0389), and 50 to 60% by mass water (§0351).
Hironaka and Nakano et al. do not teach the following claimed limitations:
Regarding Claim 19, the (meth)acrylamide comprises N,N'-methylene bismethacrylamide.
Nakazawa teaches the following claimed limitations: 
Regarding Claim 19, the (meth)acrylamide comprises N,N'-methylene bismethacrylamide (§0311). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize N,N'-methylene bismethacrylamide of Nakazawa into the inkjet printing method taught by Hironaka for the purpose of using commercially available product known to be suitable as polymerizable compound in an inkjet printing method.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 9/12/22, with respect to objection(s) to Claim 11 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The objection(s) to Claim 11 have been withdrawn. 
Applicant's arguments filed 9/12/22 with respect to rejection(s) of Claims 1-10 have been fully considered but they are not persuasive. Specifically, Hironaka does disclose mass content ranges, which correspond to mass ratios, of various components, including the water-soluble polymerization initiator and the polymerizable compound (see §§0157, 0305, 0332, 0351, 0366-0367, 0375, 0381). The person having ordinary skill in the art before the effective filing date of the claimed invention would indeed know to optimize a ratio between the water-soluble polymerization initiator and the polymerizable compound, as this is known to be a result-effective variable in the art of photopolymerizing inks. See e.g. §§0099-0101 of Sasaki et al. (U.S. 2007/0254240 A1) and §§0056-0058 of Uozumi et al. (U.S. 2010/0302330 A1). See MPEP §2144.05 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                           


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853